Citation Nr: 1543710	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a vascular disability of the left leg, to include as secondary to herbicide exposure and service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had over 11 years of active service from August 1964 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2012, when the claim herein on appeal was remanded for additional development.  As discussed below, the Board finds that there has not been substantial compliance with the December 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has recharacterized the Veteran's service connection claim for left leg thrombosis more broadly to include any vascular disability affecting the left leg.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The Board notes that in the August 2009 VA Form 9, substantive appeal, the Veteran stated he was only conceding his thrombosis claim but his others claims should still remain open.  Nonetheless, the failure to timely file a substantive appeal, or VA Form 9, does not act as a bar to the Board's jurisdiction over the claim.  Rather, where, as in this case, the RO does not close the appeal but rather treats the appeal as perfected, the Board, as in the December 2012 remand, may take jurisdiction of the claim as having been properly appealed.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely notice of disagreement); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that the Board has an obligation to read the appeal filings in a liberal manner, regardless of whether the claimant is represented by a competent attorney).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's December 2012 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Pursuant to the December 2012 Board remand, the Veteran was provided a VA examination in January 2013 with an addendum opinion in April 2013 with respect to his claim for entitlement to a left leg vascular disability.  In regard to vascular disabilities of the left leg, the April 2013 addendum opinion identified diagnoses of deep venous thrombosis in October 2005 and a diagnosis of peripheral vascular disease of the lower extremity in January 2013.  However, the April 2013 addendum opinion did not address the etiology of the identified peripheral vascular disease of the lower extremity, provide a nexus opinion or provide an opinion to determine if such was caused or aggravated by the Veteran's service-connected diabetes mellitus as instructed by the December 2012 Board remand.  Therefore, the Board finds an additional examination is warranted.

Finally, the May 2013 supplemental statement of the case referenced review of VA treatment records not associated with the claims file.  Specifically, the May 2013 supplemental statement of the case referenced review VA treatment records, dated from May 2009 to May 2013; however, the most recent VA treatment records from the Asheville VA Medical Center (VAMC), contained within the Veterans Benefits Management System, are dated in June 2011, although an April 2012 problem list is of record.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Asheville VAMC, to include any associated outpatient clinics, since June 2011, and associate such evidence with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Asheville VAMC, to include any associated outpatient clinics, since June 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a VA examination by an appropriate examiner to determine the etiology any vascular left leg disability identified proximate to or during the pendency of the claim.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinion:

For all left leg vascular disorders identified proximate to and during the pendency of the appeal (to include peripheral vascular disease of the left lower extremity), provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's active service, to include his in-service exposure to herbicides.  In providing the opinion, the examiner must consider any reports of a continuity of left leg symptomatology since service.

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left leg vascular disorder is either caused or aggravated (permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes mellitus.

If the examiner finds that the left leg vascular disorder is aggravated by a service-connected disability, then he/she should quantify the degree of aggravation, if possible.

A complete rationale for all opinions must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




